United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2829
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Juan Carlos Rivera

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of South Dakota - Aberdeen
                                   ____________

                              Submitted: May 16, 2014
                                Filed: May 20, 2014
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BYE, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Juan Carlos Rivera appeals his conviction for aggravated sexual abuse of a
person under the age of twelve in violation of 18 U.S.C. § 2241(c), claiming the
evidence presented to the jury was insufficient to support the conviction. Rivera also
challenges two sentencing enhancements applied by the district court1 when
calculating the advisory guidelines range. We affirm.

                                           I

       The victim in this case was the younger sister of Rivera's girlfriend. At trial,
the victim's testimony established Rivera sexually assaulted her at a time when she
was eleven years old and Rivera was nineteen years old. The assault occurred in the
basement of the victim's home, in a housing development on the Lake Traverse Indian
Reservation in South Dakota, at a time when Rivera's girlfriend and brother ran to the
store and left Rivera alone with the younger sister. The victim also testified Rivera
had tried to kiss and fondle her on previous occasions, and gave her marijuana prior
to the assault. The victim further testified – in the days and weeks following the
assault – Rivera would occasionally expose himself to her and remind her that he was
"her first."

       The victim eventually reported the assault to her sister, and then her mother,
who sent the victim to a counselor. The counselor reported the assault to the Federal
Bureau of Investigation (FBI). Two FBI agents interviewed Rivera, and Rivera
admitted during the interview to having sexual intercourse with the victim, explaining
"everybody had been smoking marijuana and drinking, and that inhibitions had been
lowered and so therefore it just happened." At trial, however, Rivera denied having
sex with the victim, denied his admissions to the FBI agents, denied ever being alone
with the victim, denied ever giving her marijuana, and denied exposing himself to her
or trying to kiss and fondle her. Based on the evidence presented by the victim, the
counselor, and the FBI agents, a jury convicted Rivera of aggravated sexual assault.




      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.

                                         -2-
        In calculating the advisory guidelines range prior to sentencing, the district
court imposed a two level enhancement under United States Sentencing Guidelines
Manual (U.S.S.G.) § 3A1.1(b)(1) (vulnerable victim), and a two level enhancement
under U.S.S.G. § 3C1.1 (obstruction of justice) after finding Rivera perjured himself
at trial. The district court ultimately sentenced Rivera to 210 months of imprisonment.
Rivera filed a timely appeal claiming the evidence was insufficient to support the
conviction and challenging the sentencing enhancements for vulnerable victim and
obstruction of justice.

                                           II

       We review Rivera's sufficiency challenge by "viewing the evidence in the light
most favorable to the verdict and giving the verdict the benefit of all reasonable
inferences." United States v. Nicklas, 713 F.3d 435, 440 (8th Cir. 2013). Under that
standard, Rivera's challenge fails because the testimony of the victim alone satisfied
all the necessary elements of aggravated sexual abuse. See, e.g., United States v.
Kirkie, 261 F.3d 761, 768 (8th Cir. 2001) (indicating a victim's testimony alone is
sufficient to support a conviction).

       Reviewing for clear error the district court's factual finding that the victim was
a vulnerable victim, see United States v. Janis, 71 F.3d 308, 311 (8th Cir. 1995), we
find no clear error. Contrary to Rivera's claim that the district court engaged in
improper double-counting by applying the vulnerable victim enhancement based on
the victim's age – notwithstanding the fact her age was already taken into account in
charging Rivera with a violation of 18 U.S.C. § 2241(c) – the record clearly
establishes the district court applied the enhancement based on Rivera's act of giving
marijuana to the victim prior to the assault. See, e.g., United States v. Amedeo, 370
F.3d 1305, 1317 (11th Cir. 2004) (upholding a vulnerable victim enhancement where
the defendant gave drugs to the victim to render him physically vulnerable to a
nonconsensual sexual encounter).

                                          -3-
      Finally, reviewing for clear error the district court's factual finding that Rivera
obstructed justice by perjuring himself at trial, see United States v. Mendoza-
Gonzalez, 363 F.3d 788, 796 (8th Cir. 2004), we find no clear error. Rivera's multiple
denials at trial were clearly material, and the district court was in a "superior position
from which to judge credibility" for purposes of applying the obstruction
enhancement. United States v. Stulock, 308 F.3d 922, 926 (8th Cir. 2002); see also
United States v. Brown, 311 F.3d 886, 890 (8th Cir. 2002) ("We have repeatedly
affirmed obstruction-of-justice enhancements, despite the absence of specific findings
on the elements of perjury, when the evidence of the defendant's willfulness was
unequivocal and the record left no doubt that the defendant's false testimony at trial
was not the result of confusion, mistake, or faulty memory.") (internal quotation
marks and citations omitted).

                                           III

      We affirm Rivera's conviction and sentence.
                     ______________________________




                                           -4-